Citation Nr: 0023914	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from October 
1942 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, denied 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).  


REMAND

In his April 1999 substantive appeal, VA Form 9, the veteran 
indicated that he had not received a VA Compensation and 
Pension examination in conjunction with his current claim for 
TDIU, and he requested such an examination be conducted.  
Review of the claims file reveals that the veteran's last 
Compensation and Pension examination was in May 1997.  This 
examination provided the evidence necessary for the veteran's 
service connection claim, but does not provide the evidence 
necessary to adjudicate his TDIU claim.  

The veteran has also submitted a variety of medical evidence 
to support his claim.  Much if this evidence consists of 
statements from Dr. Bassett and Dr. Sudduth who are the 
veteran's private orthopedists.  These statements indicate 
that the veteran is unemployable due to a combination of his 
service-connected back disability and a nonservice connected 
shoulder disorder and nonservice connected cardiovascular 
disease.  

The review of the various written statements submitted by the 
veteran and his private physician's reveals to the Board that 
they have a basic misunderstanding of the claim being 
pursued.  That is, they continue to assert that the veteran's 
service-connected and nonservice connected disabilities 
render him unemployable.  However, in a claim for a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU), the issue is whether the veteran's 
service-connected disabilities alone render him unemployable.  
The veteran's nonservice connected disabilities are not 
considered when individual unemployability is being 
considered .  38 C.F.R. § 4.16 (1999).  

The veteran does meet the percentage requirements stated in 
38 C.F.R. § 4.16(a) (1999); he has a single service-connected 
disability, arthritis of the lumbar spine, which is rated as 
60 percent disabling.  Therefore, the question at issue in 
the present case is:  does the veteran's service-connected 
low back disorder render him unemployable?  Unfortunately, 
there is a lack of adequate medical evidence to answer this 
question.  There is medical evidence of record which shows 
that that veteran's service-connected low back disorder is 
severe enough to warrant a 60 percent disability rating.  
However, this evidence does not address the question of 
employability.  Therefore a VA examination of the veteran 
must be conducted to obtain the medical evidence necessary to 
adjudicate the veteran's claim.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).   

The case is REMANDED to the RO for the following development:

1.  The veteran should be accorded the 
appropriate VA Compensation and Pension 
examination to ascertain the level of 
disability caused by his service-connected 
lumbosacral spine disorder.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The report of examination should 
be comprehensive and include a detailed 
account of all manifestations of lumbar 
spine pathology found to be present.  The 
physician should provide complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's  lumbar spine, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, muscle spasm, 
ankylosis, crepitus, neuropathy, 
radiculopathy, absent ankle jerk, loss 
of lateral motion, Goldthwait's sign, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his lumbar spine.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the lumbar spine.  
The examining orthopedist should 
specify the results in actual numbers 
and degrees.  The examiner should also 
indicate the normal range of motion for 
the areas tested and how the veteran's 
range of motion deviates from these 
norms.  

c.  The examining physician is 
requested to offer an opinion as to 
whether the service-connected low back 
disorder alone renders the veteran 
unemployable.

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

3.  Subsequently, the RO should consider 
the issue of entitlement to a total 
disability rating for compensation on the 
basis of individual unemployability on 
appeal.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving TDIU will be 
postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


